           Case 1:18-cv-07624-GHW Document 19 Filed 10/02/18 Page 1 of 1

                   LEE LITIGATION GROUP, PLLC
                               30 East 39th Street, Second Floor
                                       New York, NY 10016
                                         Tel: 212-465-1180
                                         Fax: 212-465-1181
                                    info@leelitigation.com




WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com

                                                                             October 2, 2018
VIA ECF
The Honorable Gregory H. Woods, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                Re:   Sullivan, Jr. v. Pfizer Inc.
                                Case No. 18-cv-07624-GHW

Dear Judge Woods:

        We are counsel to Plaintiff in the above-referenced matter. We write, jointly with counsel to
Defendant, to inform the Court that the parties have reached a settlement in principle. The parties are
in the process of finalizing settlement documents. We respectfully request that the Court adjourn all
dates sine die and enter a 30 day order of dismissal in order for the parties to finalize the settlement
papers.

       We thank Your Honor for considering this matter.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.




cc: all parties via ECF
